Case 1:21-cv-20940-MGC Document 1-1 Entered on FLSD Docket 03/10/2021 Page 1 of 18




                             Exhibit A
FilingCase 1:21-cv-20940-MGC Document 1-1 Entered on FLSD Docket 03/10/2021 Page 2 of 18
      # 118695242   E-Filed 12/23/2020 02:36:49 PM


                                                        IN THE CIRCUIT COURT OF THE 11th
                                                        JUDICIAL CIRCUIT IN AND FOR DADE
                                                        COUNTY, FLORIDA

                                                        CIRCUIT CIVIL DIVISION

        ROBERT DIXON,                                   CASE NO.

              Plaintiff,

        vs.

        THE RECORD INC.
        d/b/a FLORIDA RECORD,

              Defendant.
        _______________________/

                                                COMPLAINT
               Plaintiff, Robert Dixon (hereafter "Dixon") hereby sues Defendant The Record
        Inc. d/b/a Florida Record (hereafter "Florida Record"), and alleges as follows:
               1.     This is an action for Libel Per Se against Florida Record.
               2.     Dixon is a Florida attorney, who resides in Miami-Dade County, Florida,
        and whose law firm, Law Offices of Robert Dixon, is located in Miami-Dade County,
        Florida.
               3.     The Record Inc. is an Illinois company that covers civil litigation and
        highly publicized cases in 10 jurisdictions across the country, one of which is Florida,
        where The Record Inc. does business as Florida Record.
        uT     4.      Jurisdiction and venue are proper in the Civil Circuit Court of Miami-Dade
        County, Florida, because the amount in controversy exceeds $30,000, Dixon is a Miami-
        Dade County, Florida resident, and Florida Record is (i) operating, conducting, engaging
        in, or carrying on a business or business venture in Florida or has an office or agency in
        Florida, (ii) committed a tortious act within Florida, and (iii) is engaged in substantial and
        not isolated activity within Florida.




                                         RUSSOMANNO & BORRELLO, P.A.
Case 1:21-cv-20940-MGC Document 1-1 Entered on FLSD Docket 03/10/2021 Page 3 of 18




             5.    All conditions necessary to the bringing of this action have been performed,
   occurred or have been waived, and prior to filing this lawsuit, Dixon provided Florida
   Record the attached pre-suit Notice pursuant to Fla. Stat. § 770.01 [Ex. 1], which Florida
   Record ignored.
             6.    Plaintiff has agreed to pay the undersigned law firm reasonable attorney's
   fees.
                                       Count I - Libel Per Se
             7.    Dixon re-adopts and re-alleges Paragraphs 1-6 above, as if fully set forth
   herein.
             8.    On December 27-28, 2018, Florida Record published the attached article
   [Ex. 2] which is false and defamatory because it states that "Miami attorney Robert
   Dixon was disbarred . . .," when in fact Dixon was not disbarred.
             9.    Florida Record's article is libel per se because it is an online publication of
   a false statement to the world that tends to injure Dixon's business, trade or profession.
             WHEREFORE, Judgment should be entered in favor of Dixon and against Florida
   Record for damages (including punitive damages for libel per se claims) and any other
   relief that the Court deems just and proper.
                                Plaintiff Demands a Trial by Jury
             Dated: December 23, 2020          Respectfully submitted,
                                               RUSSOMANNO & BORRELLO, P.A.
                                               Attorneys for Plaintiff Robert Dixon
                                               Museum Tower – Penthouse 2800
                                               150 West Flagler Street
                                               Miami, Florida 33130
                                               Telephone: (305) 373-2101
                                               Facsimile: (305) 373-2103

                                               By: /s/ Herman J. Russomanno III
                                                       Herman J. Russomanno III
                                                       Fla. Bar No. 21249
                                                       herman2@russomanno.com




                                                  -2-
                                      RUSSOMANNO & BORRELLO, P.A.
Case 1:21-cv-20940-MGC Document 1-1 Entered on FLSD Docket 03/10/2021 Page 4 of 18




           EXHIBIT 1
Case 1:21-cv-20940-MGC Document 1-1 Entered on FLSD Docket 03/10/2021 Page 5 of 18
Case 1:21-cv-20940-MGC Document 1-1 Entered on FLSD Docket 03/10/2021 Page 6 of 18




           EXHIBIT 2
       Case
12/23/2020     1:21-cv-20940-MGC       Document
                            Miami attorney reprimanded1-1     Entered
                                                       following             on FLSD
                                                                 failure to comply        Docketrequirements
                                                                                   with suspension 03/10/2021| FloridaPage
                                                                                                                      Record 7 of 18




       STATE COURT



       FEDERAL COURT



       LEGISLATION



       CAMPAIGNS & ELECTIONS



       ATTORNEYS & JUDGES



       LAWSUITS



       HOT TOPICS



       REFORM



       LEGAL ROUNDUP



       OPINION    




       DIRECTORY


   Home » Stories » 2018 » December


   Miami attorney reprimanded following failure to comply with suspension
                              requirements
                                                                      DISCIPLINE

                                                           By Karen Kidd | Dec 27, 2018




https://flarecord.com/stories/511691874-miami-attorney-reprimanded-following-failure-to-comply-with-suspension-requirements            1/11
       Case
12/23/2020     1:21-cv-20940-MGC       Document
                            Miami attorney reprimanded1-1     Entered
                                                       following             on FLSD
                                                                 failure to comply        Docketrequirements
                                                                                   with suspension 03/10/2021| FloridaPage
                                                                                                                      Record 8 of 18




   FLORIDA RECORD




   shutterstock.com


   TALLAHASSEE – Miami attorney Robert Reza Dixon was disbarred following an Nov. 1
   Florida Supreme Court order for allegedly failing to comply with a suspension handed
   down earlier this year, according to a recent announcement by The Florida Bar.

   "Dixon was found in contempt for failure to comply with a prior court order," the state
   bar said in its Dec. 27 announcement of the discipline and the Supreme Court's order.
   "He was required to produce trust records from July 2015 to the present that are
   compliant with Florida Bar Rules Regulating Trust Accounts."

   The state Supreme Court issued an order for Dixon to show cause why he should not be
   held in contempt and suspended until such time as he fully complied, according to the
   court's two-page order reprimanding Dixon.

   "(Dixon) alleges that he has now complied with the court's order, albeit not in a timely
   manner," the order said. "The court takes very seriously every attorney's obligation to
   timely and completely comply with the orders of this court."

   The court also ordered Dixon to pay approximately $2,750 in costs.

   Florida court orders are not final until time to file a rehearing motion expires. Filing such
   a motion does not alter the effective date of Dixon's reprimand.

   Dixon was admitted to the bar in Florida on April 24, 2006, according to his profile at
   the state bar website.
https://flarecord.com/stories/511691874-miami-attorney-reprimanded-following-failure-to-comply-with-suspension-requirements            2/11
       Case
12/23/2020     1:21-cv-20940-MGC       Document
                            Miami attorney reprimanded1-1     Entered
                                                       following             on FLSD
                                                                 failure to comply        Docketrequirements
                                                                                   with suspension 03/10/2021| FloridaPage
                                                                                                                      Record 9 of 18

   In May, the high court suspended Dixon for 90 days, effective 30 days from the date of
   the court's order to allow him time to close out his practice and protect his existing
   clients' interests, according to the high court's order. At the time, the court also ordered
   Dixon to pay approximately $13,590 in costs.

   Dixon's suspension followed a consent judgment filed with the court that included
   Dixon's conditional guilty plea to allegations that included failures to maintain his trust
   account and maintain and produce trust records. Dixon also was alleged to have allowed
   or caused a client's signature and/or name to be affixed to a settlement check and then
   deposited the check into his trust account without first having the client endorse the
   check, according to the consent judgment.


   WEEKLY NEWSLETTER
   Sign-up and get latest news about the courts, judges and latest complaints - right to your inbox.


      Email


      SIGN UP


   By signing up you agree to receive email newsletters or alerts from Florida Record. You can unsubscribe
   at any time. Protected by Google ReCAPTCHA.




                          Want to get noti ed whenever we write about any of these
                          organizations ?
                          Next time we write about any of these organizations, we'll email you a link
                                                                                                                              Sign-up
                          to the story. You may edit your settings or unsubscribe at any time.




   ORGANIZATIONS IN THIS STORY
   The Florida Bar • Florida Supreme Court


   MORE NEWS




https://flarecord.com/stories/511691874-miami-attorney-reprimanded-following-failure-to-comply-with-suspension-requirements             3/11
FilingCase 1:21-cv-20940-MGC Document 1-1 Entered on FLSD Docket 03/10/2021 Page 10 of 18
       # 118695242  E-Filed 12/23/2020 02:36:49 PM



        FORM 1.997.        CIVIL COVER SHEET

        The civil cover sheet and the information contained in it neither replace nor supplement the filing
        and service of pleadings or other documents as required by law. This form must be filed by the
        plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
        to section 25.075, Florida Statutes. (See instructions for completion.)


                I.      CASE STYLE

                            IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                              IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        Robert Dixon
        Plaintiff                                                                Case #
                                                                                 Judge
        vs.
       The Record Inc d/b/a Florida Record
        Defendant



                II.     AMOUNT OF CLAIM
       Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
       the claim is requested for data collection and clerical processing purposes only. The amount of the claim
       shall not be used for any other purpose.

        ☐ $8,000 or less
        ☐ $8,001 - $30,000
        ☐ $30,001- $50,000
        ☐ $50,001- $75,000
        ☐ $75,001 - $100,000
        ☒ over $100,000.00

                III.    TYPE OF CASE           (If the case fits more than one type of case, select the most
        definitive category.) If the most descriptive label is a subcategory (is indented under a broader
        category), place an x on both the main category and subcategory lines.




                                                          -1-
Case 1:21-cv-20940-MGC Document 1-1 Entered on FLSD Docket 03/10/2021 Page 11 of 18




   CIRCUIT CIVIL

   ☐ Condominium
   ☐ Contracts and indebtedness
   ☐ Eminent domain
   ☐ Auto negligence
   ☐ Negligence—other
         ☐ Business governance
         ☐ Business torts
         ☐ Environmental/Toxic tort
         ☐ Third party indemnification
         ☐ Construction defect
         ☐ Mass tort
         ☐ Negligent security
         ☐ Nursing home negligence
         ☐ Premises liability—commercial
         ☐ Premises liability—residential
   ☐ Products liability
   ☐   Real Property/Mortgage foreclosure
           ☐ Commercial foreclosure
           ☐ Homestead residential foreclosure
           ☐ Non-homestead residential foreclosure
           ☐ Other real property actions

   ☐Professional malpractice
         ☐ Malpractice—business
         ☐ Malpractice—medical
         ☐ Malpractice—other professional
   ☒ Other
         ☐ Antitrust/Trade regulation
         ☐ Business transactions
         ☐ Constitutional challenge—statute or ordinance
         ☐ Constitutional challenge—proposed amendment
         ☐ Corporate trusts
         ☐ Discrimination—employment or other
         ☐ Insurance claims
         ☐ Intellectual property
         ☒ Libel/Slander
         ☐ Shareholder derivative action
         ☐ Securities litigation
         ☐ Trade secrets
         ☐ Trust litigation


    COUNTY CIVIL

    ☐ Small Claims up to $8,000
    ☐ Civil
    ☐ Real property/Mortgage foreclosure
                                                     -2-
Case 1:21-cv-20940-MGC Document 1-1 Entered on FLSD Docket 03/10/2021 Page 12 of 18



    ☐ Replevins
    ☐ Evictions
          ☐ Residential Evictions
          ☐ Non-residential Evictions
    ☐ Other civil (non-monetary)

                                         COMPLEX BUSINESS COURT

   This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
   Administrative Order. Yes ☐ No ☒

            IV.   REMEDIES SOUGHT (check all that apply):
            ☒ Monetary;
            ☐ Nonmonetary declaratory or injunctive relief;
            ☐ Punitive

            V.     NUMBER OF CAUSES OF ACTION: [ ]
            (Specify)

              1

            VI.     IS THIS CASE A CLASS ACTION LAWSUIT?
                    ☐ yes
                    ☒ no

            VII.    HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                    ☒ no
                    ☐ yes If “yes,” list all related cases by name, case number, and court.


            VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
                  ☒ yes
                  ☐ no

    I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
    my knowledge and belief, and that I have read and will comply with the requirements of
    Florida Rule of Judicial Administration 2.425.

    Signature: s/ Herman J Russomanno III                  Fla. Bar # 21249
                   Attorney or party                                      (Bar # if attorney)

   Herman J Russomanno III                                  12/23/2020
    (type or print name)                            Date




                                                    -3-
FilingCase 1:21-cv-20940-MGC Document 1-1 Entered on FLSD Docket 03/10/2021 Page 13 of 18
       # 118909376  E-Filed 12/30/2020 04:30:22 PM


                                                 IN THE CIRCUIT COURT OF THE 11th
                                                 JUDICIAL CIRCUIT IN AND FOR DADE
                                                 COUNTY, FLORIDA

                                                 CIRCUIT CIVIL DIVISION

        ROBERT DIXON,                            CASE NO. 2020-027586-CA-21

              Plaintiff,

        vs.

        THE RECORD INC.
        d/b/a FLORIDA RECORD,

              Defendant.
        _______________________/

                                             SUMMONS

              TO EACH SHERIFF you are commanded to serve this Summons and a copy of the
        Complaint to:

              THE RECORD INC. d/b/a FLORIDA RECORD
              2118 Plum Grove Rd., Ste 190
              Rolling Meadows, IL 60008

        DATED this _____ day of ______ 202___.

                                                   HARVEY RUVIN
                                                   AS CLERK OF THE COURT
        Herman J. Russomanno III, Esq.
        RUSSOMANNO & BORRELLO, P.A.                By: _________________________
        Attorneys for Plaintiff                    Deputy Clerk
        Museum Tower – Penthouse 2800
        150 West Flagler Street
        Miami, Florida 33131
        Telephone: (305) 373-2101
        Email: herman2@russomanno.com
Case 1:21-cv-20940-MGC Document 1-1 Entered on FLSD Docket 03/10/2021 Page 14 of 18




                                              IMPORTANT

          A lawsuit has been filed against you. You have 20 calendar days after this summons is
   served on you to file a written response to the attached Complaint with the clerk of this court. A
   phone call will not protect you; your written response, including the case number given above
   and the names of the parties must be filed if you want the court to hear your side of the case. If
   you do not file your response on time, you may lose the case, and your wages, money and
   property may thereafter be taken without further warning from the court. There are other legal
   requirements. You may want to call an attorney right away. If you do not know an attorney, you
   may call an attorney referral service or a legal aid office (listed in the phone book).


          If you choose to file a written response yourself, at the same time you file your written
   response to the court, located at:

                          Miami-Dade County Courthouse
                          73 West Flagler Street
                          Miami, Florida 33130

         You must also mail or take a copy of your written responses to the "Plaintiff's Attorney"
   named below.

          Translation
                                             IMPORTANTE

           Usted ha sido demandado legalmente. Tiene veinte (20) días, contados a partir del recibo
   de esta notificación, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal.
   Una llamada telefónica no lo protegerá; si usted desea que el tribunal considere su defensa, debe
   presentar su respuesta por escrito, incluyendo el numero del caso y los nombres de las partes
   interesadas. Si usted no contesta la demanda a tiempo, pudiese perder el caso y podría ser
   despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del tribunal.
   Existen otros requisitos legales. Si lo desea, puede usted consultar a un abogado inmediatamente.
   Si no conoce a un abogado, puede llamar a una de las oficinas de asistencia legal que aparecen en
   la guía telefónica.

          Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su
   respuesta ante el tribunal, deberá usted enviar por correo o entregar una copia de su respuesta a la
   persona denominada abajo como "Plaintiff/Plaintiff's Attorney" (Demandante o Abogado del
   Demandante).
                                              IMPORTANT

           Des poursuites judicaires ont eté entreprises contre vous. Vous avez 20 jours consecutifs a
   partir de la date de l'assignation de cet citation pour deposer une response ecrite a la plainte
   ci-jointe aupres de ce Tribunal. Un simple coup de telephone est insuffisant pour vous proteger;
   vous etes obligé de deposer votre reponse ecrite, avec mention du numero de dossier ci-dessus et
   do nom des parties nommées ici, si vous souhaitez que le Tribunal entende votre cause. Si vous ne
   deposez pas votre reponse ecrite dans le relai requis, vous risquez de perdre la cause ainsi que votre

                                                    -2-
Case 1:21-cv-20940-MGC Document 1-1 Entered on FLSD Docket 03/10/2021 Page 15 of 18




   salaire, votre argent, et vos biens peuvent etre saisis par la suite, sans aucun preavis ulterieur de
   Tribunal. Il y a d'autres obligations juridiques et vous pouvez requerir les services immediats d'un
   avocat. Si vous ne connaissez pas d'avocat, vous pourriez telephoner a un service de reference
   d'avocats ou a un bureau d'assistance juridique (figurant a l'annuaire de telephones).

          Si vous choisissez de deposer vous-meme une reponse ecrite, il vous faudra egalement, en
   meme temps que cette formalité, faire parvenir ou expedier une copie de votre reponse ecrite au
   "Plaintiff/Plaintiff's Attorney" (Plaignant ou a son avocat) nommé ci-dessous.




                                                   -3-
Case 1:21-cv-20940-MGC Document 1-1 Entered on FLSD Docket 03/10/2021 Page 16 of 18
Case 1:21-cv-20940-MGC Document 1-1 Entered on FLSD Docket 03/10/2021 Page 17 of 18
Case 1:21-cv-20940-MGC Document 1-1 Entered on FLSD Docket 03/10/2021 Page 18 of 18
